 1                                                            JS-6
 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11   SPANCER HUEISHENG PAN and              Case No.: 8:18-cv-02308-KES
12   KATHY IFANG PAN,

13              Plaintiff,        ORDER REMANDING TO
14                                SUPERIOR COURT OF THE
           v.                     STATE OF CALIFORNIA FOR
15                                THE COUNTY OF LOS ANGELES
16   VOLVO CARS of NORTH AMERICA, FROM UNITED STATES
     LLC; AUTONATION VOLVO OF     DISTRICT COURT [8]
17   ORANGE COUNTY; and DOES 1
18   through 10, inclusive,

19
                Defendants.
20

21

22

23

24

25

26

27

28
                                         Page 1
        ORDER REMANDING TO SUPERIOR COURT OF THE STATE OF CALIFORNIA
            FOR THE COUNTY OF LOS ANGELES FROM UNITED STATES DISTRICT COURT
     DMSLIBRARY01:31709165.1
 1                                       ORDER
 2

 3         Upon consideration of the Joint Stipulation of Plaintiffs SPANCER
 4   HUEISHENG PAN and KATHY IFANG PAN and Defendants VOLVO CARS
 5   OF NORTH AMERICA, LLC and VOVLO OF ORANGE COUNTY to allow
 6   Plaintiff’s action to be Remanded from United States District Court to Superior
 7   Court of the State of California for the County of Los Angeles:
 8         IT IS ORDERED that:
 9         Plaintiff’s action shall be remanded to Superior Court of the State of
10   California for the County of Los Angeles – Central District.
11         IT IS SO ORDERED.
12

13

14          January 30, 2019
     DATED:____________                    _________________________________
15
                                           Hon. David O. Carter
16                                         UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                         Page 2
        ORDER REMANDING TO SUPERIOR COURT OF THE STATE OF CALIFORNIA
            FOR THE COUNTY OF LOS ANGELES FROM UNITED STATES DISTRICT COURT
     DMSLIBRARY01:31709165.1
